Citation Nr: 0620596	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-38 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona that denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
The veteran perfected a timely appeal of this determination 
to the Board.

This case was before the Board in August 2005, and was 
remanded for a hearing before the Board, which took place in 
May 2006.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss did not result from 
an in-service injury or disease.

2.  The veteran's bilateral hearing loss did not manifest to 
a degree of 10 percent within one year from the end of his 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).

The VCAA furthermore requires VA to provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  

In this case, VA satisfied its duty to notify by means of a 
March 2004 letter from the AOJ to the veteran, which informed 
him of what evidence was required to substantiate his claim 
and of his and the VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit any relevant 
evidence and/or information in his possession to the AOJ. 

Furthermore, where the claim involves basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) has held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Therefore, despite the 
inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim for service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5103A (West 2002).  The 
information and evidence associated with the claims file 
consist of the veteran's service medical and service 
personnel records, post-service medical treatment records, VA 
examinations, verification of the veteran's service awards, 
and statements by the veteran and his representative.  In 
some of his statements, the veteran references employment 
records of the gas company at which he worked that documented 
his hearing loss.  However, as the veteran noted in his 
testimony before the Board, he attempted to locate such 
records, but the company told him that they were unavailable.  
Therefore, although VA has not obtained these employment 
records, it has not violated its duty to assist the veteran 
in obtaining evidence.

Service connection for bilateral hearing loss

The veteran argues that he is entitled to service connection 
for bilateral hearing loss.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year of 
the termination of such service, such disease is presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

According to the veteran, he currently suffers from bilateral 
hearing loss, and was exposed to noise in service: during 
training, through constant weapons-fire exercises; through 
bombing, shelling, and weapons fire noise in battle; and 
through loud machinery, such as cutting saws at the sawmill 
where the veteran performed some of his duties.  The Board 
disputes neither the fact that the veteran suffers from 
bilateral hearing loss nor the veteran's contentions that he 
suffered noise exposure while in service.  However, it finds 
that a preponderance of the evidence is against the veteran's 
service connection claim for bilateral hearing loss.

First, on June 2004 VA audiological examination, which is the 
only hearing loss etiology examination of record, it was 
noted that the veteran reported both in-service noise 
exposure and significant post-service noise exposure at the 
natural gas plant where the veteran worked for 32 years.  
Upon examination and review of the claims folder, the 
examiner's impression was that based on the veteran's post-
service history of noise exposure, it was not likely that the 
veteran's hearing loss was incurred in service.

Second, the veteran's service and post-service medical 
records contain no evidence of hearing loss due to in-service 
disease or injury, or that hearing loss manifested within one 
year of service.  The only hearing loss test recorded in the 
veteran's service medical records is an October 1944 ear, 
nose, and throat examination.  There, the examiner found that 
the veteran's tympanic membranes appeared normal, and the 
veteran scored 15/15 for both ears for a low conversational 
voice test, and 25' for each ear for a watch test.  The 
examination's diagnosis was: "Essentially negative ENT 
examination."  A September 1945 report of physical 
examination noted that the veteran's auditory canals were 
normal, but noted no hearing examination results.  

The veteran has stated that hearing exams he was given when 
he first went to work for the gas company in 1949 showed that 
he had severe hearing loss at that time.  However, as the 
veteran noted in his testimony before the Board, when he 
attempted to locate such records, the company told him that 
they were unavailable.  The earliest point of record that the 
veteran complained of hearing loss was on follow up VA 
examination for tuberculosis in September 1964, more than 19 
years after the termination of the veteran's service, where 
it was noted: "Patient complains that he is becoming 
somewhat deaf and has tinnitus."  Also, in a November 1964 
statement in support of claim, the veteran stated: "In my 
employment I have been gradually noticing a loss of hearing 
in my right ear along with the ringing."

The Board notes a June 2004 VA examination report diagnosing 
the veteran with tinnitus, and opining that despite that 
veteran's history of post-military noise exposure, such 
tinnitus was just as likely as not incurred in service.  
However, the examiner's specific impression in that report 
was that it was just as likely as not that the veteran's 
tinnitus was initiated by possible ototoxic effects due to 
in-service tuberculosis treatment and also noise exposure 
while on active duty.  In the present claim, there is no 
medical evidence that the veteran's hearing loss is related 
to any effect from his tuberculosis treatment.  Therefore, 
the preponderance of the evidence weighs more heavily against 
service-connection for the veteran's hearing loss than it 
does for his tinnitus.

Based on the evidence of record, the Board finds that more 
likely than not the veteran's bilateral hearing loss did not 
result from an in-service injury or disease or manifest to a 
degree of 10 percent within one year from the end of his 
service.  Accordingly, this claim for service connection must 
be denied.

Although the veteran believes that his current bilateral 
hearing loss is due to his service, he is not competent to 
provide evidence that requires medical knowledge.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


